Citation Nr: 1449473	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides.  


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1959 through September 1979.  The Veteran's report of separation from active duty (DD 214) lists commendations indicative of combat service in the Republic of Vietnam, including the Republic of Vietnam Gallantry Cross with Palm, and the Navy Achievement Medal with Combat V. 

This matter first came before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2011 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  The December 2010 rating decision denied service connection for ischemic heart disease (coronary artery disease), and the January 2011 rating decision denied service connection for post-traumatic stress disorder (PTSD). 

The Board remanded the case in November 2013 for additional development.  The RO granted service connection for PTSD in a March 2014 rating decision, but again denied service connection for ischemic heart disease (including coronary artery disease).  Accordingly, only the issue of entitlement to service connection for coronary artery disease is now before the Board.    


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during active service in the Republic of Vietnam. 

2.  The Veteran has a current diagnosis of coronary artery disease. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307(a)(6)(iii), 3.309(e) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board herein grants service connection for coronary artery disease.  In light of the favorable disposition of the issue on appeal, the Board need not determine whether the RO substantially complied with the November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (observing that an error that does not harm an appellant is not prejudicial).  Similarly, further discussion as to the VCAA is not required at this time.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

The Veteran asserts that his coronary artery disease is the result of exposure to herbicides during his service in the Republic of Vietnam.  The Veteran's service record establishes that he served within the Republic of Vietnam in the period beginning on January 9, 1962, and ending on May 7, 1975.  Accordingly, the Board finds that the Veteran was presumptively exposed to herbicide agents, and that no evidence of record affirmatively rebuts this presumption.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

In March 2014, a VA examiner concluded that the Veteran currently has coronary artery disease and hypertensive heart disease.  Coronary artery disease is listed at 38 C.F.R. § 3.309(e) as a form of ischemic heart disease associated with herbicide exposure.  Therefore, the rebuttable presumption of service connection for ischemic heart disease based on herbicide exposure is applicable in this case.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The presumption that the Veteran's coronary artery disease was caused by in-service herbicide exposure is not rebutted by the evidence of record.  Accordingly, the Board finds that service connection for coronary artery disease is warranted. 


ORDER

Service connection for coronary artery disease is granted. 

 

_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


